         Case 1:20-ap-01025-GM Doc 17 Filed 07/23/20 Entered 07/23/20 21:25:28                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Rob Kolson Creative Productions, Inc.,
         Plaintiff                                                                                Adv. Proc. No. 20-01025-GM
Stander,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: egonzalez                    Page 1 of 1                          Date Rcvd: Jul 21, 2020
                                      Form ID: pdf031                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 23, 2020.
dft            +Marshall Scott Stander,   13834 Magnolia Blvd.,   Sherman Oaks, CA 91423-1202

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla                Rob Kolson Creative Productions, Inc.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 21, 2020 at the address(es) listed below:
              David Keith Gottlieb (TR)   dkgtrustee@dkgallc.com, dgottlieb@iq7technology.com,
               rjohnson@dkgallc.com,akuras@dkgallc.com
              Lane M Nussbaum   on behalf of Plaintiff   Rob Kolson Creative Productions, Inc.
               lnussbaum@nussbaumapc.com, info@nussbaumapc.com
              Leslie A Cohen   on behalf of Defendant Marshall Scott Stander leslie@lesliecohenlaw.com,
               jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                            TOTAL: 4
 Case 1:20-ap-01025-GM Doc 17 Filed 07/23/20 Entered 07/23/20 21:25:28                            Desc
                     Imaged Certificate of Notice Page 2 of 3


1
2
                                                                        FILED & ENTERED
3
4                                                                             JUL 21 2020
5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
6                                                                        BY egonzale DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12   In re:                                            CHAPTER 7

13   Marshall Scott Stander                            Case No.: 1:19-bk-13099-GM
                                                       Adv No: 1:20-ap-01025-GM
14
                                                       ORDER DENYING MOTION TO DISMISS
15                                                     ADVERSARY PROCEEDING
                                       Debtor(s).
16
                                                       Date:      July 21, 2020
17    Rob Kolson Creative Productions, Inc.            Time:      11:00 AM
                                                       Courtroom: 303
18                                    Plaintiff(s),
19        v.

20
     Marshall Scott Stander
21
22
                                   Defendant(s).
23
24
              Defendant Marshall Stander filed this motion to dismiss the above adversary
25
     proceeding. Leslie A. Cohen appeared on behalf of the defendant, Wayne M. Abb
26
     appeared on behalf of the plaintiff. After argument by Ms. Cohen, the court adopted its
27
     tentative ruling, which is now on the docket.
28
              The motion to dismiss is denied.




                                                      -1-
 Case 1:20-ap-01025-GM Doc 17 Filed 07/23/20 Entered 07/23/20 21:25:28                Desc
                     Imaged Certificate of Notice Page 3 of 3


1           An answer is to be filed by August 10, 2020. The status conference is continued
2    to October 27, 2020 at 10:00 a.m.
3    ###
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: July 21, 2020
25
26
27
28




                                               -2-
